NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2019*
                                 Decided May 23, 2019

                                         Before

                      KENNETH F. RIPPLE, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 19-1869

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 12-cr-30239

ANTWON D. JENKINS,                                Staci M. Yandle,
    Defendant-Appellant.                          Judge.

                                       ORDER

       We stayed Antwon Jenkins’s direct appeal from his conviction under 18 U.S.C.
§ 924(c)(1)(A)(ii) because the Supreme Court is currently considering a challenge to that
statutory provision. On February 1, 2019, we affirmed the district court’s denial of
several motions Jenkins filed requesting copies of motions and briefs filed during his
prosecution. United States v. Jenkins, 750 F. App’x 486 (7th Cir. 2019).




      *After examining the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the record. See Fed. R. App. P. 34(a)(2).
No. 19-1869                                                                          Page 2

       Jenkins subsequently filed a variety of other motions on the district court docket.
He seeks a new trial, clarification on the length of sentence he has yet to serve, release
pending resentencing, complimentary copies of court documents, and a deferment of
his restitution payments until after resentencing. The district court denied each motion.

         None of these motions merit extended discussion. He filed the motion for a new
trial, citing newly discovered evidence, over four years after his conviction. Federal
Rule of Criminal Procedure 33(b) requires defendants to file such motions within three
years of the guilty verdict. And Rule 33(b) further specifies that, if an appeal is pending,
the district court may not grant a new trial until court of appeals remands the case. Id.
Jenkins cannot obtain relief under Rule 33(b).

       The district court properly denied Jenkins’s requests for documents and
information for the reasons given in our order of February 1, 2019, and the district
court’s decision. And the district court also correctly denied his motions for release
pending resentencing and to halt restitution payments. The jury convicted Jenkins of
kidnapping and using a firearm to commit a federal crime of violence. His direct appeal
challenges only the second conviction. He was sentenced to 188 months on the
kidnapping count and ordered to compensate his victim for medical expenses. The
direct appeal will not affect the sentence or restitution stemming from Count 1, and so
the court properly denied these motions.

      We AFFIRM the district court’s order of April 22, 2019, denying Jenkins’s
motions.